Title: From Thomas Jefferson to John Trumbull, 17 July 1787
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris July 17. 1787.

In a letter of yesterday I threatened you with a commission on the subject of a harpsichord. This has been made for me by Kirkman and paid for by Colo. Smith. It was then carried to the shop of Mr. Walker to have the Celestini stop put to it, which is done and the instrument there now ready to be delivered. I wish it therefore to be well packed and forwarded by water to Rouen to the care of Mr. Garvey merchant at that place. I suppose Mr. Kirkman would be willing, and would chuse indeed to pack it: and I think it would be well to wrap the instrument in woollen before it is put into it’s box, in order to guard it against the damps of the sea and the ships hould. As I could find a use here for 3. or 4. striped blankets (sometimes called Dutch blankets) they might be used for wrapping as far as they would go, and their deficiency supplied by green bays which will also be useful to me. A little expence should not be spared in packing an instrument which has cost so much and which will be irreparably ruined if the damp gets to it. Whatever be the expences of package &c. paiable in London shall be replaced to you the moment you will be so good as to inform me of them. Mr. Garvey will pay the freight to Rouen. Be so good as to take a bill of lading from the Captain who receives the instrument, and forward it to me by the first post after it is shipped that I may send it with proper direction to Mr. Garvey before the arrival of the vessel. I am with much esteem Dr. Sir your friend & servt.,

Th. Jefferson

P.S. Mrs. Adams or Mrs. Smith could perhaps tell whether Colo. Smith may have paid for packing as it is possible that may have been put into the bill by the furnisher, in expectation that he should pack it.

